UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period to. Commission file number: 000-50644 Cutera, Inc. (Exact name of registrant as specified in its charter) Delaware 77-0492262 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification no.) 3240 Bayshore Blvd., Brisbane, California 94005 (Address of principal executive offices) (415) 657-5500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): Large accelerated filer¨ Accelerated filerx Non-accelerated filer¨ Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.):Yes¨Nox The number of shares of Registrant’s common stock issued and outstanding as of October 26, 2012 was 14,127,344. CUTERA, INC. FORM 10-Q TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1 Financial Statements (unaudited) 3 Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Comprehensive Loss 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3 Quantitative and Qualitative Disclosures About Market Risk 24 Item 4 Controls and Procedures 24 PART II OTHER INFORMATION Item 1 Legal Proceedings 25 Item 1A Risk Factors 25 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3 Defaults Upon Senior Securities 36 Item 4 Mine Safety Disclosures 36 Item 5 Other Information 36 Item 6 Exhibits 37 Signature 38 2 Table of Contents PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CUTERA, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) September 30, 2012 (unaudited) December 31, 2011 (audited) Assets Current assets: Cash and cash equivalents $ $ Marketable investments Accounts receivable, net Inventories Deferred tax asset 49 55 Other current assets and prepaid expenses Total current assets Property and equipment, net Long-term investments Deferred tax asset, net of current portion Intangibles, net Goodwill — Other long-term assets Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ $ Accrued liabilities Deferred revenue Total current liabilities Deferred rent Deferred revenue, net of current portion Income tax liability Total liabilities Commitments and Contingencies (Note 12) Stockholders’ equity: Convertible preferred stock, $0.001 par value; authorized: 5,000,000 shares; none issued and outstanding — — Common stock, $0.001 par value; authorized: 50,000,000 shares; issued and outstanding: 14,127,344 and 13,948,395 shares at September 30, 2012 and December 31, 2011, respectively 14 14 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 Table of Contents CUTERA, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) (unaudited) Three Months Ended Nine Months Ended September 30, September 30, Net revenue: Products $ Service Total net revenue Cost of revenue: Products Service Total cost of revenue Gross profit Operating expenses: Sales and marketing Research and development General and administrative Total operating expenses Loss from operations ) Interest and other income, net 91 Loss before income taxes ) Provision (benefit) for income taxes ) Net loss $ ) $ ) $ ) $ ) Net loss per share: Basic and Diluted $ ) $ ) $ ) $ ) Weighted-average number of shares used in per share calculations: Basic and Diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 Table of Contents CUTERA, INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (in thousands) (unaudited) Three Months Ended Nine Months Ended September 30, September 30, Net loss $ ) $ ) $ ) $ ) Other comprehensive income: Net change in unrealized gain on available-for-sale securities 35 Provision (benefit) for income taxes related to items of other comprehensive income ) ) Other comprehensive income, net of tax Comprehensive loss $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 Table of Contents CUTERA, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Nine Months Ended September 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Stock-based compensation Tax benefit from stock-based compensation — 21 Excess tax benefit related to stock-based compensation — ) Depreciation and amortization Other ) Changes in assets and liabilities: Accounts receivable ) Inventories ) ) Other current assets and prepaid expenses Other long-term assets ) ) Accounts payable ) Accrued liabilities ) Deferred rent ) ) Deferred revenue ) Income tax liability (7 ) 12 Net cash used in operating activities ) ) Cash flows from investing activities: Acquisition of property and equipment ) ) Disposal of property and equipment — 36 Business acquisition ) — Proceeds from sales of marketable and long-term investments Proceeds from maturities of marketable investments Purchase of marketable investments ) ) Net cash provided by investing activities Cash flows from financing activities: Proceeds from exercise of stock options and employee stock purchase plan Excess tax benefit related to stock-based compensation — 21 Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 6 Table of Contents CUTERA, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Note 1. Summary of Significant Accounting Policies Description of Operations and Principles of Consolidation. Cutera, Inc. (Cutera or the Company) is a global provider of laser and light-based aesthetic systems for practitioners worldwide. The Company designs, develops, manufactures, and markets the CoolGlide, Xeo, Solera, GenesisPlus, Excel V and truSculpt product platforms for use by physicians and other qualified practitioners to allow its customers to offer safe and effective aesthetic treatments to their customers. The Xeo and Solera platforms offer multiple hand pieces and applications, which allow customers to upgrade their systems (Upgrade revenue). In addition to systems and Upgrade revenue, the Company generates revenue from the sale of post warranty service contracts, providing services for products that are out of warranty, and Titan hand piece refills. In Japan the Company also distributes third party manufactured dermal fillers, cosmeceuticals and a Q-switched laser system called myQ. In February 2012, the Company acquired the global aesthetic business unit of IRIDEX Corporation (or Iridex), which included various laser systems (such as the VariLite and Gemini) and an installed base of customers, whose products are being serviced by the Company. Headquartered in Brisbane, California, the Company has wholly-owned subsidiaries in Australia, Canada, and France and Japan that market, sell and service its products outside of the United States. Effective March 31, 2012, the Company decided to discontinue its direct operations in Spain and the United Kingdom and instead plans on seeking a distributor to market its products in these countries. The Condensed Consolidated Financial Statements include the accounts of the Company and its subsidiaries and all inter-company transactions and balances have been eliminated. Unaudited Interim Financial Information The financial information filed is unaudited. The Condensed Consolidated Financial Statements included in this report reflect all adjustments (consisting only of normal recurring adjustments) that the Company considers necessary for the fair statement of the results of operations for the interim periods covered and of the financial condition of the Company at the date of the interim balance sheet. The December 31, 2011 Condensed Consolidated Balance Sheet was derived from audited financial statements, but does not include all disclosures required by generally accepted accounting principles in the United States of America (GAAP). The results for interim periods are not necessarily indicative of the results for the entire year or any other interim period. The Condensed Consolidated Financial Statements should be read in conjunction with the Company’s financial statements and the notes thereto included in the Company’s annual report on Form 10-K for the year ended December 31, 2011 filed with the Securities and Exchange Commission, or SEC, on March 15, 2012. Use of Estimates The preparation of interim Condensed Consolidated Financial Statements in conformity with GAAP requires the Company’s management to make estimates and assumptions that affect the amounts reported and disclosed in the Condensed Consolidated Financial Statements and the accompanying notes. Actual results could differ materially from those estimates. On an ongoing basis, the Company evaluates these estimates, including those related to warranty obligation, sales commission, accounts receivable and sales allowances, provision for excess and obsolete inventories, fair values of marketable and long-term investments, fair values of acquired intangible assets, useful lives of intangible assets and property and equipment, recoverability of deferred tax assets, and effective income tax rates, among others. Management bases these estimates on historical experience and on various other assumptions that are believed to be reasonable, the results of which form the basis for making judgments about the carrying values of assets and liabilities. Note 2. Cash and Cash Equivalents, Marketable Securities and Long-Term Investments The Company considers all highly liquid investments, with an original maturity of three months or less at the time of purchase, to be cash equivalents. Investments in debt securities are accounted for as “available-for-sale” securities, carried at fair value with unrealized gains and losses reported in other comprehensive loss, held for use in current operations and classified in current assets as “Marketable investments” and in long term assets as “Long-term investments.” 7 Table of Contents The following tables summarize unrealized gains and losses related to our marketable investments and long-term investments, both designated as available-for-sale (in thousands): September 30, 2012 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Market Value Cash and cash equivalents: Cash $ $ — $ — $ Money market funds — — Commercial paper — — Total cash and cash equivalents — — Marketable securities: U.S. government agencies 51 (1 ) Municipal securities 32 (1 ) Commercial paper 2 — Corporate debt securities 61 (1 ) Total marketable investments (3 ) Long-term investment in auction rate securities — ) Total cash, cash equivalents, marketable investments and long-term investments $ $ $ ) $ December 31, 2011 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Market Value Cash and cash equivalents: Cash $ $ — $ — $ Money market funds — — Commercial paper — — Total cash and cash equivalents — — Marketable securities: U.S. government notes 10 — U.S. government agencies 44 ) Municipal securities 44 (1 ) Commercial paper 1 (1 ) Corporate debt securities 15 ) Total marketable investments ) Long-term investment in auction rate securities — ) Total cash, cash equivalents, marketable investments and long-term investments $ $ $ ) $ As of September 30, 2012 and December 31, 2011, the total gross unrealized losses were $153,000 and $923,000 respectively and were primarily related to long-term investments in auction rate securities (ARS), which were in an unrealized loss position for 12 months or greater. No other securities were in unrealized loss positions for more than 12 months.The unrealized losses in the ARS securities are not attributed to changes in credit risk and the Company does not intend to sell the investments and it is not more likely than not that the Company will be required to sell the investments before recovery of their amortized cost bases, which may be maturity. Since February 2008, uncertainties in the credit markets affected the majority of ARS investments and auctions for the Company’s investments in these securities have failed to settle on their respective settlement dates. However, since 2009 $12.2 million of ARS were redeemed at full par value. The maturity date for the one remaining ARS investment in the Company’s portfolio is 2041. 8 Table of Contents The following table summarizes the estimated fair value of our securities available-for-sale and classified as cash and cash equivalents, marketable investments and long-term investments classified by the contractual maturity date of the security as of September 30, 2012 (in thousands): Amount Due in less than one year $ Due in 1 to 5 years Due in 5 to 10 years — Due in greater than 10 years $ Note 3. Fair Value of Financial Instruments Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The fair value hierarchy distinguishes between (1) market participant assumptions developed based on market data obtained from independent sources (observable inputs) and (2) an entity’s own assumptions about market participant assumptions developed based on the best information available in the circumstances (unobservable inputs). The fair value hierarchy consists of three broad levels, which gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3). The three levels of the fair value hierarchy are described below: ● Level 1: Quoted prices (unadjusted) in active markets that are accessible at the measurement date for assets or liabilities. ● Level 2: Directly or indirectly observable inputs as of the reporting date through correlation with market data, including quoted prices for similar assets and liabilities in active markets and quoted prices in markets that are not active. Level 2 also includes assets and liabilities that are valued using models or other pricing methodologies that do not require significant judgment since the input assumptions used in the models, such as interest rates and volatility factors, are corroborated by readily observable data from actively quoted markets for substantially the full term of the financial instrument. ● Level 3: Unobservable inputs that are supported by little or no market activity and reflect the use of significant management judgment. These values are generally determined using pricing models for which the assumptions utilize management’s estimates of market participant assumptions. In determining fair value, the Company utilizes valuation techniques that maximize the use of observable inputs and minimize the use of unobservable inputs to the extent possible as well as considers counterparty credit risk in its assessment of fair value. As of September 30, 2012, financial assets measured and recognized at fair value on a recurring basis and classified under the appropriate level of the fair value hierarchy as described above was as follows (in thousands): September 30, 2012 Level 1 Level 2 Level 3 Total Cash equivalents: Money market funds $ — — $ Commercial paper — — Short-term marketable investments: U.S. government agencies — — Municipal securities — — Commercial paper — — Corporate debt securities — — Long-term investments: Available-for-sale auction rate securities — — Total assets at fair value $ 9 Table of Contents As of December 31, 2011, financial assets measured and recognized at fair value on a recurring basis and classified under the appropriate level of the fair value hierarchy as described above was as follows (in thousands): December 31, 2011 Level 1 Level 2 Level 3 Total Cash equivalents: Money market funds $ — — $ Commercial paper — — Short-term marketable investments: U.S. government notes — — U.S. government agencies — — Municipal securities — — Commercial paper — — Corporate debt securities — — Long-term investments: Available-for-sale auction rate securities — — Total assets at fair value $ The Company’s Level 2 investments include U.S. government-backed securities and corporate securities that are valued based upon observable inputs that may include benchmark yields, reported trades, broker/dealer quotes, issuer spreads, two-sided markets, benchmark securities, bids, offers and reference data including market research publications. The average remaining maturity of the Company’s Level 2 investments as of September 30, 2012 is less than 36 months and all of these investments are rated by S&P and Moody’s at A or better. At September 30, 2012, observable market information was not available to determine the fair value of the Company’s ARS investments. Therefore, the fair value was based on broker-provided valuation models that relied on Level 3 inputs including those that are based on expected cash flow streams and collateral values, assessments of counterparty credit quality, default risk underlying the security, market discount rates and overall capital market liquidity. The expected future cash flows of the ARS were discounted using a risk adjusted discount rate that compensated for the illiquidity. Projected future cash flows over the economic life of the ARS (of approximately 12.5 years) were modeled based on the contractual penalty rates for the security added to a tax adjusted LIBOR interest rate curve. The discount rates that were applied to the cash flows were based on a premium over the projected yield curve and included an adjustment for credit, illiquidity, and other risk factors. The valuation of the Company’s ARS investment is subject to uncertainties that are difficult to predict. Factors that may impact the valuation in the future include changes to credit ratings of the security, as well as to the underlying assets supporting that security, rates of default of the underlying assets, underlying collateral value, discount rates, counterparty risk and ongoing strength and quality of market credit and liquidity. This financial instrument is classified within Level 3 of the fair value hierarchy. The table presented below summarizes the change in carrying value associated with Level 3 financial assets, which represents the Company’s investment in long term ARS, for the nine months ended September 30, 2012 (in thousands): Amount Balance at December 31, 2011 $ Total gains and losses included in other comprehensive loss Settlements ) Balance at September 30, 2012 $ Note 4. Inventories Inventories consist of the following (in thousands): September 30, 2012 December 31, 2011 Raw materials $ $ Finished goods Total $ $ 10 Table of Contents Note 5. Acquisition On February 2, 2012, Cutera acquired certain assets and liabilities of Iridex’s global aesthetics business unit for $5.1 million in cash. This business is engaged in developing, manufacturing, marketing and servicing laser-based medical systems and delivery devices. The business purpose of this transaction was to acquire access to an expanded installed base of customers, add to Cutera’s product offerings and acquire a recurring stream of service revenue. This acquisition was considered a business combination for accounting purposes, and as such, in addition to valuing all the assets, the Company recorded goodwill associated with the expected synergies from leveraging the customer relationships and integrating new product offerings into the Company’s business. The fair values of the assets acquired were determined to be $4.8 million of net tangible and intangible assets and $1.3 million of goodwill. The customer relationship intangible assets are being amortized over 5 years on a straight-line basis. Other intangible assets are being amortized over 11 months to 5 years from the date of acquisition on a straight-line basis. The recorded purchase price amounts are preliminary and subject to change as the Company is awaiting additional information related to inventory. The following table summarizes the fair value as of February 2, 2012 of the net assets acquired (in thousands): Purchase price paid $ Assets (liabilities acquired) Inventory Customer relationship intangible assets Other identified intangible assets Goodwill Deferred service revenue ) Accrued warranty liability ) Total $ Disclosure of the amounts of revenue and earnings of the asset and liabilities of the acquired Iridex aesthetics business is not practicable because the acquired business was immediately integrated into Cutera's operations. Note 6. Goodwill and Other Intangible Assets Goodwill and other intangible assets comprise a patent sublicense acquired from Palomar in 2006; a technology sublicense acquired in 2002; and, intangible assets and goodwill related to the acquisition of Iridex’s aesthetic business unit. The components of intangible assets were as follows (in thousands): September 30, 2012 Gross Carrying Amount Accumulated Amortization Amount Net Carrying Amount Patent sublicense $ $ $ Technology sublicense — Customer relationship intangible related to acquisition Other identified intangible assets related to acquisition Goodwill — Total $ $ $ 11 Table of Contents December 31, 2011 Gross Carrying Amount Accumulated Amortization Amount Net Carrying Amount Patent sublicense $ $ $ Technology sublicense 21 Total $ $ $ Amortization expense for intangible assets was $860,000 and $144,000 for the nine-month periods ended September 30, 2012 and 2011 respectively. Based on intangible assets recorded at September 30, 2012, and assuming no subsequent additions to, or impairment of the underlying assets, the remaining estimated annual amortization expense is expected to be as follows (in thousands): Fiscal Year Ending December 31, Amount 2012 (remainder) $ Thereafter 47 Total $ Note 7. Warranty The Company provides a standard one-year warranty on all systems. Warranty coverage provided is for labor and parts necessary to repair the systems during the warranty period. The Company accounts for the estimated warranty cost of the standard warranty coverage as a charge to costs of revenue when revenue is recognized. The estimated warranty cost is based on historical product performance. To determine the estimated warranty reserve, the Company utilizes actual service records to calculate the average service expense per system and applies this to the equivalent number of units exposed under warranty. The Company updates these estimated charges every quarter. The following table provides the changes in the product warranty accrual for the nine-month period ended September 30, 2012 (in thousands): Amount Beginning Balance – December 31, 2011 $ Add: Accruals for warranties issued during the period Add: Warranties assumed with business acquisition Less: Settlements made during the period ) Ending Balance –September 30, 2012 $ Note 8. Deferred Service Contract Revenue Service contract revenue is recognized on a straight-line basis over the period of the applicable extended warranty contract. 12 Table of Contents The following table provides changes in deferred service contract revenue for the nine-month period ended September 30, 2012 and 2011 (in thousands): September 30 Beginning Balance $ $ Add:Payments received Add:Contract revenue assumed with business acquisition — Less:Revenue recognized ) ) Ending Balance $ $ Costs incurred under service contracts were $5.4 million for the nine-month period ended September 30, 2012 and $3.1 million for the nine-month period ended September 30, 2011 which are recognized as incurred. Note 9. Stock-based Compensation Expense Stock-based compensation expense by department recognized during the three and nine-month periods ended September 30, 2012 and 2011 was as follows (in thousands): Three Months Ended Nine Months Ended September 30, September 30, Cost of revenue $ Sales and marketing Research and development General and administrative Total stock-based compensation expense $ Under the 2004 Equity Incentive Plan, the Company issued 178,949 shares of common stock during the nine-month period ended September 30, 2012, in conjunction with stock options exercised, restricted stock units released and purchases associated with the Employee Stock Purchase Plan. During the nine-month period ended September 30, 2012, the following number of equity awards of the Company’s common stock was granted (in thousands): Shares Stock options Restricted stock Units Performance stock units 42 * Total * In the third quarter of 2012, the Company granted its executive officers 42,250 Performance Stock Units, or PSUs that shall vest on June 1, 2013, subject to the recipient’s continued service through that date. At the vest date, the Company shall issue fully-paid up common stock based on the actual revenue achievement as a percentage of three revenue based performance goals. If the revenue achievement is below 50% for a performance goal, then zero (0) common stock shall be issued for that goal; and for achievement of greater than 50% the number of common stock to be issued shall be prorated but capped at 200% of the target. As of September 30, 2012, there was $4.2 million of unrecognized compensation expense, net of projected forfeitures related to non-vested stock awards. The expense is expected to be recognized over the remaining weighted-average period of 2.7 years. Note 10. Net Loss Per Share Basic net loss per share is calculated by dividing net loss by the weighted-average number of common shares outstanding during the year. Diluted net loss per common share is the same as basic net loss per common share, as the effect of the potential common stock equivalents is anti-dilutive and as such is excluded from the calculations of the diluted net loss per share. 13 Table of Contents The following number of shares outstanding, prior to the application of the treasury stock method, were excluded from the computation of diluted net loss per common share for the periods presented because including them would have had an anti-dilutive effect (in thousands): Three Months Ended Nine Months Ended September 30, September 30, Options to purchase common stock Restricted stock units 56 79 62 Performance stock units 16 — 14 — Employee stock purchase plan shares 30 30 52 51 Total Note 11. Income Taxes For the three months ended September 30, 2012 and 2011, the Company’s tax benefit was $64,000 and tax expense was $326,000, respectively. For the nine months ended September 30, 2012 and 2011, the Company’s income tax expense was $122,000 and $150,000, respectively. The Company’s income tax expense (benefit) was primarily attributable to income taxes of the Company’s international operations, offset by benefits for income taxes related to gains and losses on marketable and long term investments recorded in other comprehensive loss. Included in the $326,000 expense for the three months ended September 30, 2011, was a discrete charge of $262,000 for the clearing of disproportionate tax effects in accumulated other comprehensive loss related to unrealized gains and losses on marketable and long term investments. Included in the $150,000 expense for the nine months ended September 30, 2011 was a discrete net charge of $194,000 for the clearing of disproportionate tax effects in other comprehensive income related to unrealized gains and losses on marketable investments, offset by a discrete tax benefit of $246,000 resulting from the carry-back of fiscal year 2010 federal losses to obtain a refund of alternative minimum taxes paid for fiscal year 2008. The Company utilizes the asset and liability method of accounting for income taxes, under which deferred taxes are determined based on the temporary differences between the financial statement and tax basis of assets and liabilities using tax rates expected to be in effect during the years in which the basis differences reverse. A valuation allowance is recorded when it is more likely than not that some of the deferred tax assets will not be realized. As of September 30, 2012 and December 31, 2011, the Company had a 100% valuation allowance against its U.S. deferred tax assets. Significant management judgment is required in determining any valuation allowance recorded against deferred tax assets. In evaluating the ability to recover deferred tax assets, the Company considered available positive and negative evidence giving greater weight to its recent cumulative losses and its ability to carry-back losses against prior taxable income and lesser weight to its projected financial results due to the challenges of forecasting future periods. The Company also considered, commensurate with its objective verifiability, the forecast of future taxable income including the reversal of temporary differences and the implementation of feasible and prudent tax planning strategies. As of September 30, 2012, there were no material changes to either the nature or the amounts of the uncertain tax positions previously determined and disclosed pursuant to FASB ASC Topic 740 as of December 31, 2011. Note 12. Commitments and Contingencies Purchase Commitments The Company maintains certain open inventory purchase commitments with its suppliers to ensure a smooth and continuous supply for key components. The Company’s liability in these purchase commitments is generally restricted to a forecasted time-horizon as agreed between the parties. These forecasted time-horizons can vary among different suppliers. The Company’s open inventory purchase commitments with its suppliers were not significant at September 30, 2012. Litigation and Litigation Settlements The Company is named from time to time as a party to product liability and contractual lawsuits in the normal course of business. The Company routinely assesses the likelihood of any adverse judgments or outcomes related to legal matters and claims, as well as ranges of probable losses. A determination of the amount of the reserves required, if any, for these contingencies is made after analysis of each known issue, historical experience, whether it is more likely than not that the Company shall incur a loss, and whether the loss is estimable. As of September 30, 2012, the Company had accrued $296,000 related to pending product liability and contractual lawsuits. 14 Table of Contents ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Caution Regarding Forward-Looking Statements The following discussion should be read in conjunction with the attached condensed consolidated financial statements and notes thereto, and with our audited consolidated financial statements and notes thereto for the fiscal year ended December 31, 2011 as contained in our annual report on Form 10-K filed with the SEC on March 15, 2012. This quarterly report, including the following sections, contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Throughout this report, and particularly in this Item 2, the forward-looking statements are based upon our current expectations, estimates and projections and reflect our beliefs and assumptions based upon information available to us at the date of this report. In some cases, you can identify these statements by words such as “may,” “might,” “will,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “potential” or “continue,” and other similar terms. These forward-looking statements are not guarantees of future performance and are subject to risks, uncertainties, and assumptions that are difficult to predict. Our actual results, performance or achievements could differ materially from those expressed or implied by the forward-looking statements. These forward-looking statements include, but are not limited to, statements relating to our future financial performance, the ability to grow our business, increase our revenue, manage expenses, generate additional cash, achieve and maintain profitability, develop and commercialize existing and new products and applications, and improve the performance of our worldwide sales and distribution network, and the outlook regarding long term prospects. These forward-looking statements involve risks and uncertainties. The cautionary statements set forth below and those contained in Part II, Item 1A – “Risk Factors” commencing on page 25, identify important factors that could cause actual results to differ materially from those predicted in any such forward-looking statements. We caution you to not place undue reliance on these forward-looking statements, which reflect management’s analysis and expectations only as of the date of this report. We undertake no obligation to update forward-looking statements to reflect events or circumstances occurring after the date of this Form 10-Q. Introduction The Management’s Discussion and Analysis, or MD&A, is organized as follows: ● Executive Summary. This section provides a general description and history of our business, a brief discussion of our product lines and the opportunities, trends, challenges and risks we focus on in the operation of our business. ● Critical Accounting Policies and Estimates. This section describes the key accounting policies that are affected by critical accounting estimates. ● Results of Operations. This section provides our analysis and outlook for the significant line items on our Consolidated Statements of Operations. ● Liquidity and Capital Resources. This section provides an analysis of our liquidity and cash flows, as well as a discussion of our commitments. Executive Summary Company Description. We are a global medical device company specializing in the design, development, manufacture, marketing and servicing of laser and light-based aesthetics systems for practitioners worldwide. We offer easy-to-use products based on seven platforms — CoolGlide®, Xeo®, Solera®, GenesisPlusTM, Excel VTM, myQTM, and truSculptTM, each of which enables physicians and other qualified practitioners to perform safe and effective aesthetic procedures for their customers. The Xeo and Solera platforms offer multiple hand pieces and applications, which allow customers to upgrade their systems, which we treat as Upgrade revenue. In addition to systems and Upgrade revenue, we generate revenue from the sale of post warranty service contracts, providing services for products that are out of warranty; Titan hand piece refills; and third party manufactured dermal fillers and cosmeceutical products. In February 2012, we acquired the global aesthetic business unit of Iridex Inc., which included various laser systems (such as the VariLite and Gemini) and an installed base of customers, whose products are serviced by us. Our corporate headquarters and U.S. operations are located in Brisbane, California, from where we conduct our manufacturing, warehousing, research and development, regulatory, sales and marketing, service, and administrative activities. In the United States, we market, sell and service our products through direct sales and service employees, and a distribution relationship with PSS World Medical Shared Services, Inc. (“PSS”), a wholly owned subsidiary of PSS World Medical which has over 700 sales representatives serving physician offices throughout the United States. We also sell certain items such as our Titan hand piece refills and marketing brochures online. 15 Table of Contents International sales are generally made through direct sales employees and a worldwide distributor network in over 40 countries. Outside of the United States, we have a direct sales presence in Australia, Canada, France and Japan. Effective March 31, 2012, we decided to discontinue our direct operations in Spain and the United Kingdom and instead plan on seeking a distributor to market our products in these countries. Products Our revenue is derived from the sale of Products, Upgrades, Service, Titan hand piece refills, and Dermal fillers and cosmeceutical products. Product revenue represents the sale of a system. A system consists of a console that incorporates a universal graphic user interface, a laser and/or light-based module, control system software and high voltage electronics; as well as one or more hand pieces. However, depending on the application, the laser or light-based module is sometimes contained in the hand piece, such as with our Pearl and Pearl Fractional applications, instead of within the console. We offer our customers the ability to select the system that best fits their practice at the time of purchase and then to cost-effectively add applications to their system as their practice grows. This provides customers the flexibility to upgrade their systems whenever they want and provides us with a source of recurring revenue which we classify as Upgrade revenue. Service revenue relates to amortization of prepaid service contracts, direct billings for detachable hand piece replacements and revenue for parts and labor on out-of-warranty products. Titan hand piece refill revenue is associated with our Titan hand piece which requires replacement of the optical source after a set number of pulses have been used. In Japan, we distribute Merz Pharma GmbH’s (Merz) Radiesse® dermal filler product; and Obagi Medical Products, Inc.’s (Obagi) cosmeceutical products. Significant Business Trends We believe that our ability to grow revenue will be primarily dependent on the following: ● Continuing to expand our product offerings ─ both through internal development and sourcing from other vendors. ● Ongoing investment in our global sales and marketing infrastructure. ● Use of clinical results to support new aesthetic products and applications. ● Enhanced luminary development and reference selling efforts (to develop a location where our products can be displayed and used to assist in selling efforts). ● Customer demand for our products. ● Consumer demand for the application of our products. ● Marketing to physicians in the core dermatology and plastic surgeon specialties, as well as outside those specialties. ● Generating ongoing revenue from our growing installed base of customers through the sale of Service, Upgrade, Titan hand piece refills, and Dermal fillers and cosmeceutical products. Geographical Revenue Our U.S. revenue increased by $1.8 million, or 29%, in the three-month period ended September 30, 2012, and by $6.0 million or 38%, in the nine-month period ended September 30, 3012, compared to the same periods in 2011. This increase was due primarily to our recent new product introductions (Excel V and truSculpt), acquisition of Iridex’s aesthetic business in February 2012, increased promotional activities and improvements in the U.S. macroeconomic environment. For the three and nine months ended September 30, 2012, our international revenue increased by $2.4 million, or 26%, and by $7.0 million, or 27%, respectively, compared to the same periods in 2011. Recently, we have decided to shift from a direct sales model to a distributor model in Spain, U.K. and Switzerland. In addition to France, where we continue to have a direct sales and service team, our European revenue is sourced from distributors. These changes have not negatively impacted our European sourced revenue in the three and nine months ended September 30, 2012, compared to the same periods in the prior year. Upgrade Revenue In the past, we introduced new products that allowed existing customers to upgrade their previously purchased systems to obtain benefits from the additional capabilities, which drove our Upgrade revenue. However, since 2008 we have not introduced any new products that our customers could purchase as an upgrade to their previously purchased system. Instead, we have launched new stand alone products (GenesisPlus, Excel V, myQ, truSculpt). As a result, our Upgrade revenue has declined since 2009. 16 Table of Contents Iridex Aesthetic Business Acquisition We acquired Iridex’s aesthetic business unit in February 2012. This acquisition was the primary driver of the $1.1 million increase in our Service revenue in the three-month period ended September 30, 2012, and the $2.5 million increase in the nine-month period ended September 30, 2012, compared to the respective periods in 2011. For the three and nine-months ended September 30, 2012, we generated $491,000 and $1.1 million, respectively of Iridex product revenue, primarily from the sale of VariLite and Gemini systems. The VariLite is a small compact vascular product that complements our Excel V and other vascular products. We believe that our Product revenue will have a favorable impact from this acquisition for the remainder of 2012. Factors that May Impact Future Performance. Our industry is impacted by numerous competitive, regulatory, macroeconomic and other significant factors. Our industry is highly competitive and our future performance depends on our ability to compete successfully. Additionally, our future performance is dependent upon our ability to continue to expand our product offerings, develop innovative technologies, obtain regulatory clearances for our products, protect the proprietary technology of our products and our manufacturing processes, manufacture our products cost-effectively, and successfully market and distribute our products in a profitable manner. If we fail to execute on the aforementioned initiatives, our business would be adversely affected. A detailed discussion of these and other factors that could impact our future performance are provided in Part II, Item 1A “Risk Factors” section below. Critical Accounting Policies and Estimates. The preparation of our Condensed Consolidated Financial Statements and related disclosures in conformity with generally accepted accounting principles in the United States, or GAAP, requires us to make estimates, judgments and assumptions that affect the reported amounts of assets, liabilities, revenue and expenses. These estimates, judgments and assumptions are based on historical experience and on various other factors that we believe are reasonable under the circumstances. We periodically review our estimates and make adjustments when facts and circumstances dictate. To the extent that there are material differences between these estimates and actual results, our financial condition or results of operations will be affected. Critical accounting estimates, as defined by the Securities and Exchange Commission (SEC), are those that are most important to the portrayal of our financial condition and results of operations and require our management’s most difficult and subjective judgments and estimates of matters that are inherently uncertain. The accounting policies and estimates that we consider to be critical, subjective, and requiring judgment in their application are summarized in “Item 7—Management’s Discussion and Analysis of Financial Condition and Results of Operations” in our Annual Report on Form 10-K for the year ended December 31, 2011 filed with the SEC on March 15, 2012. There have been no significant changes to the accounting policies and estimates disclosed in our Form 10-K, except for the following: Long-Lived Assets Impairment: In February 2012, we acquired the global aesthetic business unit of IRIDEX Corporation, which included various laser systems (such as the VariLite and Gemini) and an installed base of customers, whose products are being serviced by us. This acquisition was considered a business combination for accounting purposes, and as such, in addition to valuing all the assets, we recorded goodwill associated with the expected synergies from leveraging the customer relationships and integrating new product offerings into our business. The fair values of the assets acquired were determined to be $4.8 million of net tangible and intangible assets and $1.3 million of goodwill. Long-lived assets, such as property and equipment, intangible assets and goodwill, are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of such assets may not ultimately be recoverable. Determination of recoverability is based on an estimate of undiscounted future cash flows resulting from the use of the asset and its ultimate disposition. If the sum of the expected future cash flows is less than the carrying amount of those assets, we recognize an impairment loss based on the excess of the carrying amount over the fair value of the assets. Through September 30, 2012, there have been no such impairments. 17 Table of Contents Results of Operations The following table sets forth selected consolidated financial data for the periods indicated, expressed as a percentage of total revenue, net. Percentages in this table and throughout our discussion and analysis of financial condition and results of operations may reflect rounding adjustments. Three Months Ended Nine Months Ended September 30, September 30, Net revenue % Cost of revenue 45 % 44 % 47 % 44 % Gross margin 55 % 56 % 53 % 56 % Operating expenses: Sales and marketing 36 % 42 % 39 % 45 % Research and development 11 % 16 % 12 % 17 % General and administrative 13 % 15 % 16 % 17 % Total operating expenses 60 % 73 % 67 % 79 % Loss from operations (5 )% )% )% )% Interest and other income, net — — — 1 % Loss before income taxes (5 )% )% )% )% Provision for income taxes — (2 )% — — Net loss (5 )% )% )% )% Total Net Revenue Three Months Ended September 30, Nine Months Ended September 30, (Dollars in thousands) % Change % Change Revenue mix by geography: United States $ 29
